Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Summary
This is the Non-Final Office action based on the 16/994757 application RCE response filed on 10/18/2021. 
Claims 11-15, 19-20, & 72-84 are pending and have fully been considered.
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.  Claims 11-15, 19-20, & 72-84  are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over TIPLER in US 20100242579  in view of NEAL in US 6649129 in further view of St. GERMAIN in US 20100068821.
With respect to Claims 11-12, 72-73, & 82, TIPLER et al. teach of sorbent devices and methods of using them. TIPLER et al. further teach of a sorbent device comprising a body, a sampling inlet, a base and a longitudinal diffusion path between the inlet and the base. TIPLER further teach that the sorbent device can include at least two sorbent materials (there can also be more than two) that are fluidically coupled to 
NEAL et al. teach of a method and apparatus for concentration VOCs in an air stream (as instantly claimed)(VOCs-of which PAH and BTEX are considered).  NEAL et al. more specifically teach of using a gas chromatograph as is done in TIPPLER and of using a tube/trap with glass beads(Column 1, line 55- Column 2, line 10) and also of using graphitized carbon sorbents(column 5, line 55-column 6, line 15), and further of completely filling the sorbent tube with the layered sorbents(Figure 1, Figure 4, Figure 4 description).  It would have been obvious to one of ordinary skill in the art to use glass beads as a concentrator for gas chromatograph as is done in NEAL in the invention of TIPPLER due to its known success with concentrating VOCS for gas chromatography analysis and the need to better devices capable of this (Column 1, line 55- Column 2, line 10, Column 2, lines 29-33). Also—it would have been obvious to combine TIPLER 
St. GERMAIN et al. teach of a method for analyzing aromatic hydrocarbons in fluids. The method includes providing a substrate coated with thin film layer, and also for analyzing hydrocarbons dissolved in water contained in coated vessels (abstract).  More specifically, St. GERMAIN teaches of analyzing/detecting PAH's (paragraph 0106, 0111, 0114, 0117-0118), and BTEX(MAHs is another expression for BTEX )(paragraph 0095) and of this detection occurring through conventional chromatographic methods (paragraph 0013, 0020, 0170-0171) with and injector/injector port(paragraph 0171) and St. GERMAIN et al. even more specifically teach of analyzing C4 and above BTEX and PAH's(paragraph 0096) and also of 6 ring PAH’s which would fall into the C4-44 claim limitation(paragraph 0175).  Even more specifically, St. GERMAIN et al. teach of different vessels (tubes) being partially submerged in a fluid sample matrix (introducing a fluid stream into a sorbent tube) and of measuring the absorption rate of the PAH or 
With respect to Claims 13-15, & 74-76, TIPLER et al. teach of the sorbent materials being glass beads, and graphitized carbon among other things (paragraph 0063).  NEAL et al. also teach of the use of glass wool (Figure 4 & 3 and associated description & column 8, lines 1-26).  

With respect to Claim 20, TIPLER et al. teach of the device containing canisters and tubes (paragraph 0029 and figures 2A-2B ) and NEAL teach of the same thing(Column 6, line 47- Column 7).
With respect to Claim 77, TIPLER et al. teach of having an expansion zone adjacent to the inlet with fins inside (see figures 3C-D and associated description paragraphs 0018 & 0042).
With respect to Claims 78-81, TIPLER et al. teach of the sorbent materials being glass beads, and graphitized carbon among other things (paragraph 0063). TIPLER et al. further teach that sorbent materials are arranged from material with a weakest sorbent strength to a material with a strongest sorbent strength, with the weakest sorbent strength material adjacent to the sampling inlet (abstract). NEAL et al. also teach of the use of glass wool (Figure 4 & 3 and associated description & column 8, lines 1-26).  
With respect to Claim 83, TIPLER et al. teach of the use of a flame ionization detector (paragraph 0070).
With respect to Claim 84, TIPLER et al. teach of using a small pump to circulate the stream with the analyte into the tube (paragraph 0033).
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Due to the instantly made amendments, the prior 112 rejections are overcome.

Applicant further argues that the TIPLER reference and the NEAL reference and not combinable since TIPLER intentionally leaves open a migration path to help with sample flow. The examiner disagrees, that just because the references differ in this aspect that the references would not be combinable. There is a disadvantage in the method of TIPLER…that since there is an open section, not all of the analyte solution would be forced to flow through the solvent. Therefore—it would be obvious to completely fill the sorbent tube to make sure all desired analyte are captured or reversibly ab/adsorbed.
Applicant argues about St. GERMAIN, however these arguments are not commensurate with the stated reason ST. GERMAIN was used in the instant 103 rejection. Applicant instantly claimed, that the instant column/device can reversible absorb PAH and BTEX is a specific carbon number range. With respect to this—what the sorbent tube is capable of analyzing or analyses is not limiting in a device claim. The ST. GERMAIN reference really wasn’t needed for this rejection, due to this being the case, but it was used anyways. Therefore, applicant’s arguments with respect to St. GERMAIN are not convincing.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797